DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This Office action is in response to the communication filed 04/26/2021.
The Cancellation of Claims 1-23, filed 04/26/2021, are acknowledged and accepted.

	
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
Acknowledgement is made of receipt of Information Disclosure Statement(s) (PTO-1449) filed 04/26/2021.  An initialed copy is attached to this Office Action.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

24-34 and 41-46 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Koga (2018/0053452).
The applied reference has a common applicant with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. 
Regarding claim 24, Koga discloses, in figures 1b and 5a-5e, a magnetic eraser (10, magnetic erasing device) for erasing markings drawn on a magnetophoretic type magnetic sheet (110, top sheet and 120, back sheet) (paragraph 0080), the magnetophoretic type magnetic sheet (110, top sheet and 120, back sheet) including a plurality of microcapsules (130, microcapsules) two- dimensionally arranged (paragraph 0080), each microcapsule (130, microcapsules) including magnetic particles (small and large particles) which are moved by applying lines of magnetic force (paragraphs 0082 and 0083), the magnetic eraser (10, magnetic erasing device) comprising:  a housing (20, housing); a magnet (80 and 82, magnets) placed in the housing (20, housing) (paragraph 0071); and a first magnetic body (70, rotating member) placed between a first surface of the housing (20, housing) and the magnet (80 and 82, magnets) (paragraph 0073), the first magnet body (70, rotating member) controlling a strength and direction of the magnetic force generated from the magnet (80 and 82, magnets) (paragraph 0073), wherein the first surface of the housing (20, housing) provides a first erasing surface and wherein an air 
Regarding claim 25, Koga discloses, in figures 1b and 5a-5e, a magnetic eraser (10, magnetic erasing device) for erasing markings drawn on a magnetophoretic type magnetic sheet (110, top sheet and 120, back sheet) (paragraph 0080), further comprising:  a second magnetic body (70a, rotating member) placed between a second surface of the housing (20, housing) and the magnet (80 and 82, magnet) (paragraph 0091), the second surface being opposed to the first surface, wherein the second surface of the housing (20, housing) provides a second erasing surface (paragraphs 0091 and 0092).
Regarding claim 26, Koga discloses, in figures 1b and 5a-5e, a magnetic eraser (10, magnetic erasing device) for erasing markings drawn on a magnetophoretic type magnetic sheet (110, top sheet and 120, back sheet) (paragraph 0080), wherein the magnet (80 and 82, magnets) is spaced a first distance apart from the first surface of the housing (20, housing) and spaced a second distance apart from the second surface of the housing (20, housing) (see annotated figure 1b below), the first magnetic body (70, rotating member) controls magnetic force lines from the magnet (80 and 82, magnets) (paragraph 0073), the second magnetic body (70a, rotating member) controls magnetic force lines of the magnet (80 and 82, magnets) (paragraph 0091), and the first erasing surface and the second erasing surface have different erasing abilities (paragraphs 0084 and 0087).




    PNG
    media_image1.png
    389
    510
    media_image1.png
    Greyscale

Regarding claim 27, Koga discloses, in figures 1b and 5a-5e, a magnetic eraser (10, magnetic erasing device) for erasing markings drawn on a magnetophoretic type magnetic sheet (110, top sheet and 120, back sheet) (paragraph 0080), further comprising an adjusting mechanism (92, controller and 32, shaft, 40, batter, 50, motor, 60, gear, and 30 support) configured to vary a distance between the magnet and the first surface of the housing (20, housing) (paragraphs 0072 and 0076).
Regarding claim 28, Koga discloses, in figures 1b and 5a-5e, a magnetic eraser (10, magnetic erasing device) for erasing markings drawn on a magnetophoretic type magnetic sheet (110, top sheet and 120, back sheet) (paragraph 0080), wherein the adjusting mechanism (92, controller and 32, shaft, 40, batter, 50, motor, 60, gear, and 30 support) varies a distance h1 between the magnet and the first magnetic body or a distance h2 between the first surface of the housing and the first magnetic body (paragraph 0072).

Regarding claim 30, Koga discloses, in figures 1b and 5a-5e, a magnetic eraser (10, magnetic erasing device) for erasing markings drawn on a magnetophoretic type magnetic sheet (110, top sheet and 120, back sheet) (paragraph 0080), wherein the housing includes a first housing portion configured to hold the magnet (80 and 82, magnets) and the first magnetic body (70, rotating member) and a second housing portion configured to hold the first surface of the housing (figure 1b); and wherein the adjusting mechanism varies a relative position of the first housing portion and the second housing portion (paragraphs 0072 and 0091).
Regarding claim 31, Koga discloses, in figures 1b and 5a-5e, a magnetic eraser (10, magnetic erasing device) for erasing markings drawn on a magnetophoretic type magnetic sheet (110, top sheet and 120, back sheet) (paragraph 0080), wherein the adjusting mechanism includes an operation portion (motor and gears) that can press the first housing portion to the second housing portion (paragraph 0072).
Regarding claim 32, Koga discloses, in figures 1b and 5a-5e, a magnetic eraser (10, magnetic erasing device) for erasing markings drawn on a magnetophoretic type magnetic sheet (110, top sheet and 120, back sheet) (paragraph 0080), further comprising:  a spacer between the magnet and the first magnetic body (70, rotating member) (see figure 1b), the spacer comprising a non- magnetic material, 
Regarding claim 33, Koga discloses, in figures 1b and 5a-5e, a magnetic eraser (10, magnetic erasing device) for erasing markings drawn on a magnetophoretic type magnetic sheet (110, top sheet and 120, back sheet) (paragraph 0080), wherein a sliding member of a non-magnetic material is provided on the first surface of the housing (paragraph 0078).
Regarding claim 34, Koga discloses, in figures 1b and 5a-5e, a magnetic eraser (10, magnetic erasing device) for erasing markings drawn on a magnetophoretic type magnetic sheet (110, top sheet and 120, back sheet) (paragraph 0080), further comprising:  an outer magnetic body configured to control a spread of magnetic force lines, the outer magnetic body being disposed on at least a part of an outer surface different from the first surface of the housing (figure 6a).
Regarding claim 41, Koga discloses, in figures 1b and 5a-5e, a magnetic eraser (10, magnetic erasing device) for erasing markings drawn on a magnetophoretic type magnetic sheet (110, top sheet and 120, back sheet) (paragraph 0080), wherein the housing comprises a mouse-shape (paragraph 0071 discloses a cylindrical housing), and the first surface is formed on a bottom surface of the mouse-shape (paragraph 0071).
Regarding claim 42, Koga discloses, in figures 1b and 5a-5e, a magnetic eraser (10, magnetic erasing device) for erasing markings drawn on a magnetophoretic type magnetic sheet (110, top sheet and 120, back sheet) (paragraph 0080), wherein an operation portion configured to vary a distance between the magnet and the first magnetic body is disposed on an upper portion of the mouse-shape, and the distance between the magnet and the first magnetic body is narrowed by pressing the operation portion (figure 1b).
 writing system (paragraph 0071) comprising: a magnetic eraser (10, magnetic erasing device) (paragraph 0071) comprising:  a housing (20, housing); a magnet (80 and 82, magnets) placed in the housing (20, housing) (paragraph 0071); and a first magnetic body (70, rotating member) placed between a first surface of the housing (20, housing) and the magnet (80 and 82, magnets) (paragraph 0073), the first magnet body (70, rotating member) controlling a strength and direction of the magnetic force generated from the magnet (80 and 82, magnets) (paragraph 0073), wherein the first surface of the housing (20, housing) provides a first erasing surface and wherein an air gaps (22, eternal space) are formed between the magnet (80 and 82, magnet) and the first magnetic body (70, rotating member) and between the first magnetic body and the first surface respectively (paragraphs 0071 and 0073); a magnetophoretic type magnetic sheet (110, top sheet and 120, back sheet) (paragraph 0080), the magnetophoretic type magnetic sheet (110, top sheet and 120, back sheet) including a plurality of microcapsules (130, microcapsules) two- dimensionally arranged (paragraph 0080), each microcapsule (130, microcapsules) including magnetic particles (small and large particles) which are moved by applying lines of magnetic force (paragraphs 0082 and 0083); and a magnetic pen or magnetic stamp configured draw markings on the magnetic sheet, wherein moving the magnetic eraser on the magnetic sheet enables markings drawn on the magnetic sheet to be erased (paragraphs 0085 and 0086).
Regarding claim 45, Koga discloses, in figures 1b and 5a-5e, a writing system (paragraph 0071), wherein the magnetic sheet is configured to be used as an electronic whiteboard on which drawings are drawn with markers or inks (paragraph 0091).
Regarding claim 45, Koga discloses, in figures 1b and 5a-5e, a writing system (paragraph 0071), wherein the magnetic sheet is configured to be used as a screen for displaying images projected by a projector (paragraph 0086).
Allowable Subject Matter
Claims 35-40 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art taken either singularly or in combination fails to anticipate or fairly suggest the limitations of the independent claim(s), in such a manner that a rejection under 35 U.S.C. 102 or 103 would be proper.  The prior art fails to teach a combination of all the claimed features as presented in claim(s) 35 and 38, wherein the claimed invention comprises, in claims 35 and 38, further comprising: a small area erasing portion attached to the housing, the small area erasing portion including: a small area housing; a magnet placed in the small area housing; and a third magnetic body placed between a third surface of the small area housing and the magnet of the small area, wherein the third surface of the housing provides a third erasing surface; in claim 38, wherein the housing includes a partition wall configured to partition a first space and a second space; wherein the magnet is placed in the first space, and the first magnetic body is placed in the second space; wherein the housing is formed of a non-magnetic material; and wherein a distance between the magnet and the first magnetic body is adjusted by the thickness of the partition wall, as claimed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDI N THOMAS whose telephone number is (571)272-2341.  The examiner can normally be reached on Monday - Friday 7:30 - 3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRANDI N THOMAS/Primary Examiner, Art Unit 2872